1DETAILED ACTION
Applicant’s Amendment filed on February 15, 2022 has been reviewed. 
Claims 1-2, 6-7, 11-12 and 16-17 are amended in the amendment.
Claims 1-20 have been examined.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 15, 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8-9, 11-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2020/0259878 A1), hereinafter referred to as Yang, in view of Edge et al. (US 2020/0053638 A1), hereinafter referred to as Edge, further in view of Bangolae et al. (WO 2018/031070 A1), hereinafter referred to as Bangolae, and furthermore in view of Parvataneni et al. (US 2020/0366733 A1), hereinafter referred to as Parvataneni.

With respect to claim 1, Yang teaches A method of caching, by an edge data network, data from a service server (MEC (Multi-access Edge Computing) device [in an edge data network] predictively prefetching and serving content to UE (User Equipment) from a location that is more proximate (e.g., fewer network hops) to UE than content source [including a service server], para. 0021), the method comprising: 
obtaining information about a location of a terminal from a network (MEC controller track the user mobility related to the movements of the UE based on UE registrations with different RANs and/or networks, and other geolocation information obtained from other components such as AMF, a Mobile Management Entity ("MME") of the network, para. 0066); 
	generating movement information of the terminal in a region of interest related to a service to be provided through an application of the terminal (AF (Application Function) include one or more devices that receive, store, and/or provide information that used in determining quality of service parameters for certain service provide through an application of the terminal], para. 0027; MEC controller compute probabilities that the UE will access certain content, services, processing, and/or data at certain times in the future or when the UE is at certain locations [region of interest], para. 0065), based on information about correspondence between the information about the location of the terminal and the region of interest (MEC controller generate a location vector predictor for the UE based on the user mobility tracking and/or the past movement tracking of the UE that specify the probability of the UE being in specific network areas [region of interest], para. 0068; fig. 6); and 
caching data from the service server for the service to be provided through the application of the terminal, the data being determined based on the movement information of the terminal in the region of interest and a configured cache rule (determining future locations of the UE and/or future content that the UE is likely to access at those future locations; MEC controller generates the location vector predictor and content vector predictor is an example of one technique for predicting or generates a directed graph where each node has a discrete probability to a next node, and each node may represent a location and/or content, para. 0068; issuing (at 590) a prefetch message to the optimal MEC device for content that the UE is predicted to access; the predicted content selected based on the determined probabilities that the UE will access different content at different times; the optimal MEC device prefetch and cache the predicted content, para. 0070).

obtaining information about a location of a terminal from a 3rd Generation Partnership Project (3GPP) network;
However, Edge teaches
obtaining information about a location of a terminal from a 3rd Generation Partnership Project (3GPP) network (external Application Function [including in edge data network] send a location request for a target UE to a Network Exposure Function (NEF) in a 5G Core Network (5GCN), which then subscribes to receiving one or more location reports for the target UE from a serving AMF for the target UE; and the AMF which returns the report(s) to the external AF via the NEF, para. 0043; this service map directly to that provided by the GMLC location method or periodic or triggered UE location, e.g. based on a motion event or area event (e.g. as defined in 3GPP TS 23.271), para. 0046) in order to support location services for user equipments as taught by Edge (para. 0002);
Therefore, based on Yang in view of Edge, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Edge to the method of Yang in order to support location services for user equipments as taught by Edge (para. 0002).
Yan in view of Edge does not explicitly teach
obtaining radio network information (RNI) associated with the terminal from a 3rd Generation Partnership Project (EGPP) network;
caching data from the service server, the data being determined based on the RNI associated with the terminal,

obtaining radio network information (RNI) associated with the terminal from a 3rd Generation Partnership Project (EGPP) network (Radio network interface (RNI) information collection can be performed by the RAN node and queried by the MEC through the NGx interface; the MEC can request an eNB to report (once or periodically) certain information, para. 0028; the MEC node generates a request for a radio network information (RNI) measurement report from the MEC node for transmission using a MEC control plane interface to a radio access network (RAN) node and the MEC node processes the RNI measurement report received in response to the request to the RAN node using the MEC control plane interface, para. 0073; also see para. 0086; each of the RANs operates according to a specific 3GPP RAT, para. 0004; fig. 1);
caching data from the service server, the data being determined based on the RNI associated with the terminal (applying the policy further includes performing traffic analysis using data from the RNI measurement report to determine content usage that exceeds a threshold and enable local caching for the content or content downscaling, para. 0091; fig. 1) in order to help to identify opportunities for a proactive caching technique for an edge content delivery application as taught by Bangolae (para. 0032),
Therefore, based on Yang in view of Edge, and further in view of Bangolae, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Bangolae to the method of Yang in view of Edge in order to help to identify opportunities for a proactive caching technique for an edge content delivery application as taught by Bangolae (para. 0032).

wherein the RNI associated with the terminal includes at least one of a state of a network connected to the terminal, information of a context of the terminal, or information of a bearer of the terminal.
However, Parvataneni teaches 
wherein the RNI associated with the terminal includes at least one of a state of a network connected to the terminal, information of a context of the terminal, or information of a bearer of the terminal (the radio network information may include data indicating the current serving radio cell of end device  and/or other information pertaining to end device  such as end device context, radio network conditions, radio access bearers, etc., para. 0076) in order to reduce traffic being sent to the core network and reduce latency as taught by Parvataneni (para. 0001).
Therefore, based on Yang in view of Edge, further in view of Bangolae and furthermore in view of Parvataneni, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Parvataneni to the method of Yang in view of Edge, and further in view of Bangolae in order to reduce traffic being sent to the core network and reduce latency as taught by Parvataneni (para. 0001).

With respect to claim 2, Yang in view of Edge, further in view of Bangolae and furthermore in view of Parvataneni teaches The method of claim 1 as described above, 
Further, Edge teaches
wherein the obtaining of the information about the location of the terminal comprises: 
requesting a network exposure function (NEF) of the 3GPP network for the information about the location of the terminal (external Application Function [including in edge data network] send a location request for a target UE to a Network Exposure Function (NEF) in a 5G Core Network (5GCN), which then subscribes to receiving one or more location reports for the target UE from a serving AMF for the target UE; and the AMF which returns the report(s) to the external AF via the NEF, para. 0043; this service map directly to that provided by the GMLC location method or periodic or triggered UE location, e.g. based on a motion event or area event (e.g. as defined in 3GPP TS 23.271), para. 0046); and 
receiving the information about the location of the terminal from the NEF (external Application Function [including in edge data network] send a location request for a target UE to a Network Exposure Function (NEF) in a 5G Core Network (5GCN), which then subscribes to receiving one or more location reports for the target UE from a serving AMF for the target UE; and the AMF which returns the report(s) to the external AF via the NEF, para. 0043; this service map directly to that provided by the GMLC location method or periodic or triggered UE location, e.g. based on a motion event or area event (e.g. as defined in 3GPP TS 23.271), para. 0046) in order to support location services for user equipments as taught by Edge (para. 0002).
Therefore, based on Yang in view of Edge, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to 
Furthermore, Parvataneni teaches wherein the obtaining of the information about the RNI associated with the terminal (obtaining radio network information (RNI), relating to end device, para. 0076) comprises:
requesting a network exposure function (NEF) for the information about the RNI associated with the terminal (subscribing to a radio network information service (RNIS) and obtain the radio network information from a network exposure function (NEF), para. 0076); and 
receiving the information about the RNI associated with the terminal from the NEF (in response to obtaining the RNI from the network exposure function (NEF), instantiating the application service or the microservice to be used to service end device  based on the location of end device 180 and/or other RNI, para. 0076; MEC device obtain radio network information of end device based on an RNIS, para. 0097) in order to reduce traffic being sent to the core network and reduce latency as taught by Parvataneni (para. 0001).
Therefore, based on Yang in view of Edge, further in view of Bangolae and furthermore in view of Parvataneni, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Parvataneni to the method of Yang in view of Edge, and further in view of Bangolae in order to reduce traffic being sent to the core network and reduce latency as taught by Parvataneni (para. 0001).

The method of claim 2 as described above, 
Furthermore, Edge teaches wherein the requesting of the NEF for the information about the location of the terminal comprises requesting the NEF for a subscription for a report of at least one event related to the location of the terminal provided by the NEF (external Application Function [including in edge data network] send a location request for a target UE to a Network Exposure Function (NEF) in a 5G Core Network (5GCN), which then subscribes to receiving one or more location reports for the target UE from a serving AMF for the target UE; and the AMF which returns the report(s) to the external AF via the NEF, para. 0043; this service map directly to that provided by the GMLC location method or periodic or triggered UE location, e.g. based on a motion event or area event (e.g. as defined in 3GPP TS 23.271), para. 0046), and 
the receiving of the information about the location of the terminal comprises receiving, from the NEF, the report of the at least one event including the information about the location of the terminal (external Application Function [including in edge data network] send a location request for a target UE to a Network Exposure Function (NEF) in a 5G Core Network (5GCN), which then subscribes to receiving one or more location reports for the target UE from a serving AMF for the target UE; and the AMF which returns the report(s) to the external AF via the NEF, para. 0043; this service map directly to that provided by the GMLC location method or periodic or triggered UE location, e.g. based on a motion event or area event (e.g. as .
Therefore, based on Yang in view of Edge, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Edge to the method of Yang in order to support location services for user equipments as taught by Edge (para. 0002).

With respect to claim 4, Yang in view of Edge, further in view of Bangolae and furthermore in view of Parvataneni teaches The method of claim 3 as described above, 
Furthermore, Edge teaches wherein the at least one event related to the location of the terminal comprises at least one event related to the location of the terminal detected by at least one of an access and mobility management function (AMF) or a gateway mobility location center (GMLC) of the 3GPP network (external Application Functions could access UE location information via an NEF using the AMF Event Exposure service operations; as defined in 3GPP TS 29.518, the location event can be a one-time report of a last know or current location or a series of reports of a current or last known location triggered by changes in UE location such as a change of cell ID or entry into or exit from some area of interest; this service map directly to that provided by the GMLC location method or periodic or triggered UE location, e.g. based on a motion event or area event (e.g. as defined in 3GPP TS 23.271), para. 0046) in order to offer location services to NFs and AFs using either one of the GMLC location method or AMF location method or using both methods as taught by Edge (para. 0045).


With respect to claim 5, Yang teaches The method of claim 1, wherein the movement information of the terminal in the region of interest comprises at least one of information indicating that the terminal is located in the region of interest, information indicating that the terminal enters the region of interest, information indicating that the terminal exits the region of interest, or information indicating that the terminal moves from a first region of interest to a second region of interest in the region of interest (MEC controller track (at 1) locations and/or movements of UE and determine (at 2), based on the tracked movements, that UE is headed towards the particular destination for the event, and that UE likely request event-relevant data while en route or once at the particular destination, MEC controller issue (at 3) a prefetch message to MEC device with URLs and/or other identifiers for requesting the event-relevant data that MEC controller predicts UE  is likely to access upon reaching second network area , para. 0030; also see para. 0015, 0022 and 0059).

With respect to claim 6, Yang teaches The method of claim 1, wherein the cache rule comprises information of mapping the movement information of the terminal in the region of interest and the data cached from the service server , and 
the data cached from the service server comprises data about the service to be provided to the terminal according to movement of the terminal in the region of interest (Application Function includes one or more devices that receive, store, and/or provide information that used in determining quality of service parameters for certain applications, para. 0055; prefetching services, processing, and/or data for UE run a real-time service (e.g., autonomous driving, navigation, remote robotic operation, etc.) that requires low latency data [service provide through an application of the terminal], para. 0027; MEC controller compute probabilities that the UE will access certain content, services, processing, and/or data at certain times in the future or when the UE is at certain locations [region of interest], para. 0065).
 Further, Bangolae teaches wherein the cache rule comprises information of mapping the RNI associated with the terminal and data cached (applying the policy further includes performing traffic analysis using data from the RNI measurement report to determine content usage that exceeds a threshold and enable local caching for the content or content downscaling, para. 0091; fig. 1), and 
the data cached comprises data about the service according to the RNI associated with the terminal (performing traffic analysis using data from the RNI measurement report to determine application usage that exceeds a threshold and .
Therefore, based on Yang in view of Edge, and further in view of Bangolae, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Bangolae to the method of Yang in view of Edge in order to help to identify opportunities for a proactive caching technique for an edge content delivery application as taught by Bangolae (para. 0032).

With respect to claim 8, Yang teaches The method of claim 1, wherein the region of interest and the cache rule are configured by a multi-access edge computing (MEC) application based on the service to be provided through the application of the terminal (Application Function includes one or more devices that receive, store, and/or provide information that used in determining quality of service parameters for certain applications, para. 0055; prefetching services, processing, and/or data for UE run a real-time service (e.g., autonomous driving, navigation, remote robotic operation, etc.) that requires low latency data [service provide through an application of the terminal], para. 0027; MEC controller compute probabilities that the UE will access certain content, services, processing, and/or data at certain times in the future or when the UE is at certain locations [region of interest], para. 0065).

With respect to claim 9, Yang teaches The method of claim 1, wherein the region of interest and the cache rule are configured by the service server based on the service to be provided through the application of the terminal (Application Function includes one or more devices that receive, store, and/or provide information that used in determining quality of service parameters for certain applications, para. 0055; prefetching services, processing, and/or data for UE run a real-time service (e.g., autonomous driving, navigation, remote robotic operation, etc.) that requires low latency data [service provide through an application of the terminal], para. 0027; MEC controller compute probabilities that the UE will access certain content, services, processing, and/or data at certain times in the future or when the UE is at certain locations [region of interest], para. 0065; process performed for subscribers or users that have opted to receive a higher quality of service by subscribing to a service whereby the higher quality of service is provided than to users who have not subscribed to the service, para. 0061).

With respect to claim 11, Yang teaches An edge data network for caching data from a service server (MEC (Multi-access Edge Computing) device [in an edge data network] predictively prefetching and serving content to UE (User Equipment) from a location that is more proximate (e.g., fewer network hops) to UE than content source [including a service server], para. 0021), the edge data network comprising: 
a communicator comprising communication circuitry (communication interface, para. 0074); 
a memory storing a plurality of instructions (memory, para. 0071); and 
a processor (processor, para. 0071) configured to execute the plurality of instructions to: 
obtain information about a location of a terminal from a network (MEC controller track the user mobility related to the movements of the UE based on UE registrations with different RANs and/or networks, and other geolocation information obtained from other components such as AMF, a Mobile Management Entity ("MME") of the network, para. 0066), 
generate movement information of the terminal in a region of interest related to a service to be provided through an application of the terminal (AF (Application Function) include one or more devices that receive, store, and/or provide information that used in determining quality of service parameters for certain applications, para. 0055; prefetching services, processing, and/or data for UE run a real-time service (e.g., autonomous driving, navigation, remote robotic operation, etc.) that requires low latency data [service provide through an application of the terminal], para. 0027; MEC controller compute probabilities that the UE will access certain content, services, processing, and/or data at certain times in the future or when the UE is at certain locations [region of interest], para. 0065), based on information about correspondence between the information about the location of the terminal and the region of interest (MEC controller generate a location vector predictor for the UE based on the user mobility tracking and/or the past movement tracking of the UE that specify the probability of the UE being in specific network areas [region of interest], para. 0068; fig. 6); and 
cache data from the service server for the service to be provided through the application of the terminal, the data being determined based on the movement information of the terminal in the region of interest and a configured cache rule (determining future locations of the UE and/or future content that the UE is likely to access at those future locations; MEC controller generates the location vector predictor and content vector predictor is an example of one technique for predicting or generates a directed graph where each node has a discrete probability to a next node, and each node may represent a location and/or content, para. 0068; issuing (at 590) a prefetch message to the optimal MEC device for content that the UE is predicted to access; the predicted content selected based on the determined probabilities that the UE will access different content at different times; the optimal MEC device prefetch and cache the predicted content, para. 0070).
Yang does not explicitly teach
obtain information about a location of a terminal from a 3rd Generation Partnership Project (3GPP) network;
However, Edge teaches
obtain information about a location of a terminal from a 3rd Generation Partnership Project (3GPP) network (external Application Function [including in edge data network] send a location request for a target UE to a Network Exposure Function (NEF) in a 5G Core Network (5GCN), which then subscribes to receiving one or more location reports for the target UE from a serving AMF for the target UE; and the AMF which returns the report(s) to the ;
Therefore, based on Yang in view of Edge, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Edge to the network of Yang in order to support location services for user equipments as taught by Edge (para. 0002).
Yan in view of Edge does not explicitly teach
obtain radio network information (RNI) associated with the terminal from a 3rd Generation Partnership Project (EGPP) network,
cache data from the service server, the data being determined based on the RNI associated with the terminal,
However, Bangolae teaches 
obtain radio network information (RNI) associated with the terminal from a 3rd Generation Partnership Project (EGPP) network (Radio network interface (RNI) information collection can be performed by the RAN node and queried by the MEC through the NGx interface; the MEC can request an eNB to report (once or periodically) certain information, para. 0028; the MEC node generates a request for a radio network information (RNI) measurement report from the MEC node for transmission using a MEC control plane interface to a radio access network (RAN) node and the MEC node processes the RNI measurement report received in response to the request to the RAN ,
cache data from the service server, the data being determined based on the RNI associated with the terminal (applying the policy further includes performing traffic analysis using data from the RNI measurement report to determine content usage that exceeds a threshold and enable local caching for the content or content downscaling, para. 0091; fig. 1) in order to help to identify opportunities for a proactive caching technique for an edge content delivery application as taught by Bangolae (para. 0032),
Therefore, based on Yang in view of Edge, and further in view of Bangolae, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Bangolae to the network of Yang in view of Edge in order to help to identify opportunities for a proactive caching technique for an edge content delivery application as taught by Bangolae (para. 0032).
Yang in view of Edge, and further in view of Bangolae does not explicitly teach
wherein the RNI associated with the terminal includes at least one of a state of a network connected to the terminal, information of a context of the terminal, or information of a bearer of the terminal.
However, Parvataneni teaches 
wherein the RNI associated with the terminal includes at least one of a state of a network connected to the terminal, information of a context of the terminal, or information of a bearer of the terminal (the radio network information may include data indicating the current serving radio cell of end device  and/or other .
Therefore, based on Yang in view of Edge, further in view of Bangolae and furthermore in view of Parvataneni, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Parvataneni to the network of Yang in view of Edge, and further in view of Bangolae in order to reduce traffic being sent to the core network and reduce latency as taught by Parvataneni (para. 0001).

With respect to claim 12, Yang in view of Edge, further in view of Bangolae and furthermore in view of Parvataneni teaches The edge data network of claim 11 as described above, 
Further, Edge teaches wherein the processor is further configured to execute the plurality of instructions to: 
request a network exposure function (NEF) of the 3GPP network for the information about the location of the terminal (external Application Function [including in edge data network] send a location request for a target UE to a Network Exposure Function (NEF) in a 5G Core Network (5GCN), which then subscribes to receiving one or more location reports for the target UE from a serving AMF for the target UE; and the AMF which returns the report(s) to the external AF via the NEF, para. 0043; this service map directly to that provided by the GMLC location method or ; and 
receive the information about the location of the terminal from the NEF (external Application Function [including in edge data network] send a location request for a target UE to a Network Exposure Function (NEF) in a 5G Core Network (5GCN), which then subscribes to receiving one or more location reports for the target UE from a serving AMF for the target UE; and the AMF which returns the report(s) to the external AF via the NEF, para. 0043; this service map directly to that provided by the GMLC location method or periodic or triggered UE location, e.g. based on a motion event or area event (e.g. as defined in 3GPP TS 23.271), para. 0046) in order to support location services for user equipments as taught by Edge (para. 0002).
Therefore, based on Yang in view of Edge, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Edge to the network of Yang in order to support location services for user equipments as taught by Edge (para. 0002).
Furthermore, Parvataneni teaches 
request a network exposure function (NEF) for the information about the RNI associated with the terminal (subscribing to a radio network information service (RNIS) and obtain the radio network information from a network exposure function (NEF), para. 0076); and 
receive the information about the RNI associated with the terminal from the NEF (in response to obtaining the RNI from the network exposure function (NEF), instantiating the application service or the microservice to be used to service end device  .
Therefore, based on Yang in view of Edge, further in view of Bangolae and furthermore in view of Parvataneni, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Parvataneni to the network of Yang in view of Edge, and further in view of Bangolae in order to reduce traffic being sent to the core network and reduce latency as taught by Parvataneni (para. 0001).

With respect to claim 13, Yang in view of Edge, further in view of Bangolae and furthermore in view of Parvataneni teaches The edge data network of claim 12 as described above, 
Furthermore, Edge teaches wherein the processor is further configured to execute the plurality of instructions to: 
request the NEF for a subscription for a report of at least one event related to the location of the terminal provided by the NEF (external Application Function [including in edge data network] send a location request for a target UE to a Network Exposure Function (NEF) in a 5G Core Network (5GCN), which then subscribes to receiving one or more location reports for the target UE from a serving AMF for the target UE; and the AMF which returns the report(s) to the external AF via the NEF, para. 0043; this service map directly to that provided by the GMLC location method or , and 
receive, from the NEF, the report of the at least one event including the information about the location of the terminal (external Application Function [including in edge data network] send a location request for a target UE to a Network Exposure Function (NEF) in a 5G Core Network (5GCN), which then subscribes to receiving one or more location reports for the target UE from a serving AMF for the target UE; and the AMF which returns the report(s) to the external AF via the NEF, para. 0043; this service map directly to that provided by the GMLC location method or periodic or triggered UE location, e.g. based on a motion event or area event (e.g. as defined in 3GPP TS 23.271), para. 0046) in order to support location services for user equipments as taught by Edge (para. 0002).
Therefore, based on Yang in view of Edge, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Edge to the network of Yang in order to support location services for user equipments as taught by Edge (para. 0002).

With respect to claim 14, Yang in view of Edge, further in view of Bangolae and furthermore in view of Parvataneni teaches The edge data network of claim 13 as described above, 
Furthermore, Edge teaches wherein the at least one event related to the location of the terminal comprises at least one event related to the location of the terminal detected by at least one of an access and mobility management function (AMF) or a gateway mobility location center (GMLC) of the 3GPP network (external Application Functions could access UE location information via an NEF using the AMF Event Exposure service operations; as defined in 3GPP TS 29.518, the location event can be a one-time report of a last know or current location or a series of reports of a current or last known location triggered by changes in UE location such as a change of cell ID or entry into or exit from some area of interest; this service map directly to that provided by the GMLC location method or periodic or triggered UE location, e.g. based on a motion event or area event (e.g. as defined in 3GPP TS 23.271), para. 0046) in order to offer location services to NFs and AFs using either one of the GMLC location method or AMF location method or using both methods as taught by Edge (para. 0045).
Therefore, based on Yang in view of Edge, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Edge to the network of Yang in order to offer location services to NFs and AFs using either one of the GMLC location method or AMF location method or using both methods as taught by Edge (para. 0045).

With respect to claim 15,Yang teaches The edge data network of claim 11, wherein the movement information of the terminal in the region of interest comprises at least one of information indicating that the terminal is located in the region of interest, information indicating that the terminal enters the region of interest, information indicating that the terminal exits the region of interest, or information indicating that the terminal moves from a first region of interest to a second region of interest in the region of interest (MEC controller track (at 1) .

With respect to claim 16, Yang teaches The edge data network of claim 11, wherein the cache rule comprises information of mapping the movement information of the terminal in the region of interest and the data cached from the service server (determining future locations of the UE and/or future content that the UE is likely to access at those future locations; MEC controller generates the location vector predictor and content vector predictor is an example of one technique for predicting or generates a directed graph where each node has a discrete probability to a next node, and each node may represent a location and/or content, para. 0068), and 
the data cached from the service server comprises data about the service to be provided to the terminal according to movement of the terminal in the region of interest (Application Function includes one or more devices that receive, store, and/or provide information that used in determining quality of service parameters for certain applications, para. 0055; prefetching services, processing, and/or data for UE run a real-time service (e.g., autonomous driving, navigation, remote robotic operation, etc.) that requires low latency data [service provide through an application of the terminal], para. 0027; MEC controller compute probabilities that the UE will access certain content, services, processing, and/or data at certain times in the future or when the UE is at certain locations [region of interest], para. 0065).
Further, Bangolae teaches wherein the cache rule comprises information of mapping the RNI associated with the terminal and data cached (applying the policy further includes performing traffic analysis using data from the RNI measurement report to determine content usage that exceeds a threshold and enable local caching for the content or content downscaling, para. 0091; fig. 1), and 
the data cached comprises data about the service according to the RNI associated with the terminal (performing traffic analysis using data from the RNI measurement report to determine application usage that exceeds a threshold and enable local application server support for an application associated with the application usage, para. 0090; applying the policy further includes performing traffic analysis using data from the RNI measurement report to determine content usage that exceeds a threshold and enable local caching for the content or content downscaling, para. 0091; fig. 1) in order to help to identify opportunities for a proactive caching technique for an edge content delivery application as taught by Bangolae (para. 0032).
Therefore, based on Yang in view of Edge, and further in view of Bangolae, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Bangolae to the network of Yang in view of Edge in order to help to identify opportunities for a proactive caching technique for an edge content delivery application as taught by Bangolae (para. 0032).

 The edge data network of claim 11, wherein the region of interest and the cache rule are configured by a multi-access edge computing (MEC) application, based on the service to be provided through the application of the terminal (Application Function includes one or more devices that receive, store, and/or provide information that used in determining quality of service parameters for certain applications, para. 0055; prefetching services, processing, and/or data for UE run a real-time service (e.g., autonomous driving, navigation, remote robotic operation, etc.) that requires low latency data [service provide through an application of the terminal], para. 0027; MEC controller compute probabilities that the UE will access certain content, services, processing, and/or data at certain times in the future or when the UE is at certain locations [region of interest], para. 0065).

With respect to claim 19, Yang teaches The edge data network of claim 11, wherein the region of interest and the cache rule are configured by the service server, based on the service to be provided through the application of the terminal (Application Function includes one or more devices that receive, store, and/or provide information that used in determining quality of service parameters for certain applications, para. 0055; prefetching services, processing, and/or data for UE run a real-time service (e.g., autonomous driving, navigation, remote robotic operation, etc.) that requires low latency data [service provide through an application of the terminal], para. 0027; MEC controller compute probabilities that the UE will access certain content, services, processing, and/or data at certain times in the future or when the UE is at certain locations [region of interest], para. 0065; process performed for subscribers .

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2020/0259878 A1), hereinafter referred to as Yang, in view of Edge et al. (US 2020/0053638 A1), hereinafter referred to as Edge, further in view of Bangolae et al. (WO 2018/031070 A1), hereinafter referred to as Bangolae, and in view of Parvataneni et al. (US 2020/0366733 A1), hereinafter referred to as Parvataneni, and furthermore in view of Li et al. (US 2016/0378665 A1), hereinafter referred to as Li.

With respect to claim 7, Yang teaches The method of claim 6, wherein the caching comprises: 
identifying data mapped to the movement information of the terminal in the region of interest, based on the cache rule (the MEC controller predict future locations of different user equipment (“UE”), and/or the content that the UEs request when operating from the predicted locations, para. 0010; MEC controller predict with a high probability that the UE is likely to request that particular content in the future upon arriving at the office location, para. 0065); and 
caching the identified data from the service server (prefetching the content that is predicted to be relevant for the locations that are served by that MEC device, para. 0010; issuing (at 590) a prefetch message to the optimal MEC device for content that the UE is predicted to access; the predicted content selected based on the .
Yang in view of Edge, further in view of Bangolae, and furthermore in view of Parvataneni does not explicitly teach wherein the caching comprises:
	identifying data mapped to the RNI associated with the terminal, based on the cache rule; 
	However, Li teaches wherein the caching comprises:
	identifying data mapped to the RNI associated with the terminal, based on the cache rule (determining which files to cache to the file cache based on the device context and the cache policies and retrieving the files identified for caching from the cloud server and storing those files to the file cache, para. 0035) in order to improve the cache hit rate of a particular computing device as taught by Li (para. 0012); 
Therefore, based on Yang in view of Edge, further in view of Bangolae, and in view of Parvataneni, and furthermore in view of Li, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Li to the method of Yang in view of Edge, further in view of Bangolae, and furthermore in view of Parvataneni in order to improve the cache hit rate of a particular computing device as taught by Li (para. 0012).

With respect to claim 17, Yang teaches The edge data network of claim 16, wherein the processor is further configured to execute the plurality of instructions to: 
identify data mapped to the movement information of the terminal in the region of interest, based on the cache rule (the MEC controller predict future locations of different user equipment (“UE”), and/or the content that the UEs request when operating from the predicted locations, para. 0010; MEC controller predict with a high probability that the UE is likely to request that particular content in the future upon arriving at the office location, para. 0065), and 
cache the identified data from the service server (prefetching the content that is predicted to be relevant for the locations that are served by that MEC device, para. 0010; issuing (at 590) a prefetch message to the optimal MEC device for content that the UE is predicted to access; the predicted content selected based on the determined probabilities that the UE will access different content at different times; the optimal MEC device prefetch and cache the predicted content, para. 0070).
Yang in view of Edge, further in view of Bangolae, and furthermore in view of Parvataneni does not explicitly teach 
	identify data mapped to the RNI associated with the terminal, based on the cache rule, 
	However, Li teaches 
	identify data mapped to the RNI associated with the terminal, based on the cache rule (determining which files to cache to the file cache based on the device context and the cache policies and retrieving the files identified for caching from the cloud server and storing those files to the file cache, para. 0035) in order to improve the cache hit rate of a particular computing device as taught by Li (para. 0012),
.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2020/0259878 A1), hereinafter referred to as Yang, in view of Edge et al. (US 2020/0053638 A1), hereinafter referred to as Edge, further in view of Bangolae et al. (WO 2018/031070 A1), hereinafter referred to as Bangolae, and in view of Parvataneni et al. (US 2020/0366733 A1), hereinafter referred to as Parvataneni, and furthermore in view of Ali et al. (US 2019/0356742 A1), hereinafter referred to as Ali.

With respect to claim 10, Yang in view of Edge, further in view of Bangolae, and furthermore in view of Parvataneni teaches The method of claim 1 as described above, 
Yang in view of Edge, further in view of Bangolae, and furthermore in view of Parvataneni does not explicitly teach further comprising receiving, from the terminal, information about an event that occurred in the terminal,
wherein the caching comprises caching data determined based on the information about the event that occurred in the terminal and the cache rule from the service server.

further comprising receiving, from the terminal, information about an event that occurred in the terminal (caching decision can be based on geographic location of the UE and requirements of the application that the UE is currently engaged in, para. 0019), 
wherein the caching comprises caching data from the service server determined based on the information about the event that occurred in the terminal and the cache rule (caching decision can be based on geographic location of the UE and requirements of the application that the UE is currently engaged in, para. 0019; using multi-access edge computing (MEC), the AF (application function) with which the user is communicating aware of to the geographic location data or compute resources are cached which can be used by the UE when the IP address of the UE changed to access the local cache, para. 0019) in order to improve the user experience as taught by Ali (para. 0031).
Therefore, based on Yang in view of Edge, further in view of Bangolae, and in view of Parvataneni, and further in view of Ali, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Ali to the method of Yang in view of Edge, further in view of Bangolae, and furthermore in view of Parvataneni in order to improve the user experience as taught by Ali (para. 0031).

The edge data network of claim 11 as described above, 
Yang in view of Edge, further in view of Bangolae, and furthermore in view of Parvataneni does not explicitly teach wherein the processor is further configured to execute the plurality of instructions to: 
receive information about an event occurred in the terminal from the terminal,
cache data from the service server, the data being determined based on the information about the event occurred in the terminal and the cache rule.
However, Ali teaches wherein the processor is further configured to execute the plurality of instructions to: 
receive information about an event occurred in the terminal from the terminal (caching decision can be based on geographic location of the UE and requirements of the application that the UE is currently engaged in, para. 0019), and 
cache data from the service server, the data being determined based on the information about the event occurred in the terminal and the cache rule (caching decision can be based on geographic location of the UE and requirements of the application that the UE is currently engaged in, para. 0019; using multi-access edge computing (MEC), the AF (application function) with which the user is communicating aware of to the geographic location data or compute resources are cached which can be used by the UE when the IP address of the UE changed to access the local cache, para. 0019) in order to improve the user experience as taught by Ali (para. 0031).
.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO HONG NGUYEN whose telephone number is (571)272-2666.  The examiner can normally be reached on Monday-Friday 8AM-4:30PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H. Hwang can be reached on (571)272-40364036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/H.H.N/Examiner, Art Unit 2447                                                                                                                                                                                                        
March 8, 2022

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447